Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 03/02/2021. Claims 1-20 are pending in this office action.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3, 6, 8, 10, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EGAMI; Shin (US 20210248156 A1) in view of Sekar; Chandra (US 20170132300 A1).

Regarding independent claim 1, EGAMI; Shin (US 20210248156 A1) teaches, a computing system (Paragraph [0111] the information processing device 100 includes a computer) comprising: a processor (Paragraph [0111] “one or more processors r”) configured to receive, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application (Paragraph [0065], [0066] As shown in FIG. 5B, the data management table for the service providing device (i.e., sending the user information/user ID/ individual ID to the service provider by the software application), read a plurality of records associated with the user from the received information respectively, (Paragraph  [0048] raw data table storing raw data recorded in the raw data DB 110. The raw data table stores raw data together with a timestamp, an individual ID, an IoT device ID, and a data ID (i.e., reading/accessing the plurality of records associated with the user ID);
	EGAMI et al fails to explicitly teach, generate derived data based on the data included in the plurality of records; and convert the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and a network interface configured to transmit, to a computing system, a notification comprising the derived data and the new timing identifier.
Sekar; Chandra (US 20170132300 A1) teaches, generate derived data based on the data included in the plurality of records (Paragraph [0040] “metrics catalog could be computed or derived data from a plurality of raw data”)
and convert the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps (Paragraph [0040] “sales, revenue etc., 
and a network interface configured to transmit, to a computing system (Paragraph [0039] ”network 30 capable of transmitting”), a notification comprising the derived data and the new timing identifier (Paragraph [0040] “The presentation of derived data or aggregate expression could be, for example the net sales booked” which is aggregated/summarized over week, month, quarter etc., (i.e., presenting the derived data which is aggregated/summarized data over a particular period of time. Examiner interprets notification as presentation)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of EGAM et al by providing generating derived data based on the data included in the plurality of records; converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier, as taught by Sekar (Paragraph [0040])
 	 One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the 

Regarding dependent claim 3, EGAMI et al and Sekar teach, the computing system of claim 1. 
Sekar further teaches, wherein the plurality of records comprise a plurality of database tables, and the processor is configured to execute structured query language (SQL) commands on the plurality of database tables to read the plurality of database tables (Paragraph [0046] “the tags enclosed between $ signs, $TARGETFIELD$ representing the target CDMF column that needs to be updated, $COLFORMULA$ indicating the value from COLFORMULA column above which as the SQL expression that calculates the commission, $LIST_OF_TABS$ representing the dynamic views that are created, that give the impression that it is a relational data model “(i.e., executing sql commands on plurality of records)).

Regarding dependent claim 6, EGAMI et al and Sekar teach, the computing system of claim 1. 
Sekar further teaches, wherein the processor is configured to convert the plurality of timestamps comprising numerical data types into a text description comprising a string data type (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).

Regarding independent claim 8, EGAMI; Shin (US 20210248156 A1) teaches, a method comprising: receiving, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application (Paragraph [0065], [0066] As shown in FIG. 5B, the data management table for the service providing device (i.e., sending the user information/user ID/ individual ID to the service provider by the software application);
reading a plurality of records associated with the user from the received information, the plurality of records comprising data and a plurality of timestamps, respectively (Paragraph  [0048] raw data table storing raw data recorded in the raw data DB 110. The raw data table stores raw data together with a timestamp, an individual ID, an IoT device ID, and a data ID (i.e., reading/accessing the plurality of records associated with the user ID).
	EGAM et al fails to explicitly teach, generating derived data based on the data included in the plurality of records; converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier.
Sekar; Chandra (US 20170132300 A1) teaches, generating derived data based on the data included in the plurality of records (Paragraph [0040] “metrics catalog could be computed or derived data from a plurality of raw data”);
converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps (Paragraph [0040] “sales, revenue etc., which are line items, to be summarized over week, month, quarter etc., and sliced and 
and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier (Paragraph [0040] “The presentation of derived data or aggregate expression could be, for example the net sales booked” which is aggregated/summarized over week, month, quarter etc., (i.e., presenting the derived data which is aggregated/summarized data over a particular period of time. Examiner interprets notification as presentation)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of EGAM et al by providing generating derived data based on the data included in the plurality of records; converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier, as taught by Sekar (Col 12 Lines 55-59, Col 12 Lines 53-55, Col 12 Lines 62-65)
 	 One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the software developers and data scientists to run the analytics by eliminating or drastically cutting the burden on IT developers and skillsets and skillset shortage).

Regarding dependent claim 10, Sekar teaches, the method of claim 8. 
Sekar further teaches, wherein the plurality of records comprise a plurality of database tables, and the reading comprises executing structured query language (SQL) commands on the plurality of database tables (Paragraph [0046] “the tags enclosed between $ signs, $TARGETFIELD$ representing the target CDMF column that needs to be updated, $COLFORMULA$ indicating the value from COLFORMULA column above which as the SQL expression that calculates the commission, $LIST_OF_TABS$ representing the dynamic views that are created, that give the impression that it is a relational data model“ (i.e., executing sql commands on plurality of records)).

Regarding dependent claim 13, Sekar teaches, the method of claim 8. 
Sekar further teaches, wherein the converting comprises converting the plurality of timestamps comprising numerical data types into a text description comprising a string data type (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).

Regarding independent claim 15, EGAMI; Shin (US 20210248156 A1) teaches, a non-transitory computer-readable medium comprising instructions which when executed by a processor (Paragraph [0111] The processor in the computer reads the program from the recording medium and executes the program to achieve the aspects of the present invention) cause a computer to perform a method comprising: receiving, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application (Paragraph [0065], [0066] As shown in FIG. 5B, the data management table for the service providing device (i.e., sending the user information/user ID/ individual ID to the service provider by the software application);
reading a plurality of records associated with the user from the received information, the plurality of records comprising data and a plurality of timestamps, respectively (Paragraph  [0048] raw data table storing raw data recorded in the raw data DB 110. The raw data table stores raw data together with a timestamp, an individual ID, an IoT device ID, and a data ID (i.e., reading/accessing the plurality of records associated with the user ID);
EGAM et al fails to explicitly teach, generating derived data based on the data included in the plurality of records; converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier, a notification comprising the derived data and the new timing identifier.
Sekar; Chandra (US 20170132300 A1) teaches, generating derived data based on the data included in the plurality of records (Paragraph [0040] “metrics catalog could be computed or derived data from a plurality of raw data”);
converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps (Paragraph [0040]) “sales, revenue etc., which are line items, to be summarized over week, month, quarter etc., and sliced and diced by store, product, region etc., which are attributes” (i.e., converting the daily time stamp based on the summarized data items into a single timestamp such as a week corresponding to plurality of days and month’s timestamp corresponding to multiple weeks ….);
and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier, a notification comprising the derived data and the new timing identifier (Paragraph [0040] “The presentation of derived data or aggregate expression could be, for example the net sales booked” which is aggregated/summarized over week, month, quarter etc., (i.e., presenting the derived data which is aggregated/summarized data over a particular period of time. Examiner interprets notification as presentation)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of EGAM et al by providing generating derived data based on the data included in the plurality of records; converting the plurality of timestamps into a single timing identifier that represents all of the plurality of timestamps; and transmitting, to a computing system, a notification comprising the derived data and the new timing identifier, as taught by Sekar (Col 12 Lines 55-59, Col 12 Lines 53-55, Col 12 Lines 62-65)
 	 One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the software developers and data scientists to run the analytics by eliminating or drastically cutting the burden on IT developers and skillsets and skillset shortage).

Regarding dependent claim 17, Sekar teaches, the non-transitory computer-readable medium of claim 15. 
Sekar further teaches, wherein the plurality of records comprise a plurality of database tables, and the reading comprises executing structured query language (SQL) commands on the plurality of database tables (Paragraph [0046] “the tags enclosed between $ signs, $TARGETFIELD$ representing the target CDMF column that needs to be updated, $COLFORMULA$ indicating the value from COLFORMULA column above which as the SQL expression that calculates the commission, $LIST_OF_TABS$ representing the dynamic views that are created, that give the impression that it is a relational data model” (i.e., executing sql commands on plurality of records)).

Regarding dependent claim 19, Sekar teaches, the non-transitory computer-readable medium of claim 15. 
Sekar further teaches, wherein the converting comprises converting the plurality of timestamps comprising numerical data types into a text description comprising a string data type (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).

4. 	Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EGAMI; Shin (US 20210248156 A1) in view of Sekar; Chandra (US 20170132300 A1) and in further view of BUSJAEGER; Benjamin (US 20200250172 A1).

Regarding dependent claim 2, EGAMI et al and Sekar teach, the computing system of claim 1. 
Sekar further teaches, … write the derived data and the new timing identifier … (Paragraph [0040] “the plurality of metrics catalog 133 can be the plurality of composite data. For example, the line items like sales and revenue are summarized over week, month, quarter etc., and sliced and diced by the attributes such as store, product, region etc.)”
EGAMI et al and Sekar fails to explicitly teach, wherein the processor is configured to read the plurality of records from a first topic and write the derived data … to a second topic
BUSJAEGER; Benjamin (US 20200250172 A1)  teaches, wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic (Paragraph [0077] “all of the events 215 are associated with the same agg_id, "072855," “(Examiner interprets events table as first topic) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table as second topic). i.e., the plurality of records are read from first table/first topic and the derived data is written in a second table/second topic) and the events entered in the events table/first topic are associated with timestamps as taught in Paragraph [0107]. [0102] teaches, number of events are predefined or configured to a period of time (e.g., up to a predefined or configurable threshold) may be batched and are derived accordingly to a single row having.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic, as taught by BUSJAEGER et al (Fig. 2, paragraph [0077]).
  One of the ordinary skill in the art would have been motivated to make this modification so that the accumulated data is written in one table and the derived data is associated with the time identifier and is stored in a different table and doing so, would enhance user convenience such as, the user would not overwrite the existing data and also would know the exact time period of the particular derived data instead of going through the entire raw data set.

Regarding dependent claim 4, EGAMI et al and Sekar teach, the computing system of claim 3. 
Sekar further teaches, wherein the processor is further configured to … table that includes the derived data and the timing identifier …via one or more SQL commands (Fig. 5c Col 12 Lines 53-55 (36), (53) “the line items like sales and revenue are summarized over week, month, quarter etc.,” (i.e., creating a new data field based on the derived data in the database table using sql commands).
BUSJAEGER et al teaches, …generate a new database table that includes the derived data … (Paragraph [0104] The stream service 420 captures a time-ordered sequence of item-level modifications in an ESDS 410 table, such as the event log 205, and stores that sequence of modifications as stream records for a predefined period of time. In some implementations, the ESDS 410 may be a producer that asynchronously pushes data to the stream service 420, and one or more consumers process the data in real time. The consumers may be the aggregate processor(s) 405)
BUSJAEGER et al further teaches, …and store the new data field within the new database table (Paragraph [0077] “all of the events 215 that are associated with the same agg_id, "072855," “(Examiner interprets events table as first table) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table). i.e., the plurality of records are read from first table and the derived data is written in a second table).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing…generate a new database table that includes the derived data … and store the new database table in a database stream, as taught by BUSJAEGER et al (Paragraph [0104]).
  One of the ordinary skill in the art would have been motivated to make this modification by pre-computing the aggregate state 208 in this way provides querying clients (e.g., user systems 12) with a relatively high throughput read through record 208. This is because the clients do not have to query the event log 205 to read individual events 215 and compute the aggregate state, as is the case with conventional event sourcing technique as taught by BUSJAEGER et al (Paragraph [0073]).

Regarding dependent claim 5, EGAMI et al, Sekar and BUSJAEGER et al teach, the computing system of claim 4. 
Sekar further teaches, wherein the processor is configured to generate a new data field that is not included in the plurality of records which identifies a total count of the derived data, … (Paragraph (71)    FIG. 5c illustrates how aggregate expressions work 432. The individual line items show the commission percentages 1.07% and 1.45% respectively for iPhone and Samsung. To find the Average Commission Percentage, if one calculates the average of 1.07 and 1.45, one would get 1.26% which is incorrect. The Average Commission Percentage has to be computed from the sum of sales $47000 and the sum of commission paid $550, which results in 1.21% which is the correct calculation (i.e., generating new data field which in this case is Average commission that identifies the total count of the derived data/aggregated data). 
BUSJAEGER et al further teaches, …and store the new data field within the new database table (Paragraph [0077] “all of the events 215 that are associated with the same agg_id, "072855," “(Examiner interprets events table as first table) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table). i.e., the plurality of records are read from first table and the derived data is written in a second table).

Regarding dependent claim 7, EGAMI et al and Sekar teach, the computing system of claim 1.
BUSJAEGER et al further teaches, wherein the processor is further configured to store the received information about the user to a stream of a topic associated with the user and derive the derived data from accumulated data of the user stored in the stream of the topic (Paragraph [0088] The individual instances of the web tier 401 (or individual instances of the event processors 404) and individual instances of the stream tier 402 (i.e., the processor is further configured to store the received information about the user to a stream of a topic associated with the user). (or individual instances of the aggregate processors 405) are implemented as one or more app servers 100, one or more virtual machines (VMs) operating on one or more app servers 100, and/or one or more application containers running in one or more VMs or on a host platform of the app servers 100. [0087] each instance of the stream tier 402 includes a respective aggregate processor 405 that aggregates events 215 in the event log 205 into an aggregation table 207 (i.e., deriving/aggregating the data from accumulated data). In FIG. 5, each instance of the web tier 401 includes a respective aggregate processor 405 that processes requests received from external services/systems 210, and provides aggregate states 208 to the requesting service 210).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is further configured to store the received information about the user to a stream of a topic associated with the user and derive the derived data from accumulated data of the user stored in the stream of the topic, as taught by BUSJAEGER et al (Paragraph [0104]).
  One of the ordinary skill in the art would have been motivated to make this modification by pre-computing the aggregate state 208 in this way provides querying clients (e.g., user systems 12) with a relatively high throughput read through record 208. This is because the clients do not have to query the event log 205 to read individual events 215 and compute the aggregate state, as is the case with conventional event sourcing technique as taught by BUSJAEGER et al (Paragraph [0073]).

Regarding dependent claim 9, EGAMI et al and Sekar teach, the method of claim 8. 
Sekar further teaches, …the derived data and the new timing identifier ….(Col 12 Lines 49-55 Fig. 7 (36) “the plurality of metrics catalog 133 can be the plurality of composite data. For example, the line items like sales and revenue are summarized over week, month, quarter etc., and sliced and diced by the attributes such as store, product, region etc.)”
EGAMI et al and Sekar fails to explicitly teach, wherein the reading comprises reading the plurality of records from a first topic and writing the derived data … to a second topic.
BUSJAEGER; Benjamin (US 20200250172 A1)  teaches, wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic (Paragraph [0077] “all of the events 215 are associated with the same agg_id, "072855," “(Examiner interprets events table as first topic) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table as second topic). i.e., the plurality of records are read from first table/first topic and the derived data is written in a second table/second topic) and the events entered in the events table/first topic are associated with timestamps as taught in Paragraph [0107]. [0102] teaches, number of events are predefined or configured to a period of time (e.g., up to a predefined or configurable threshold) may be batched and are derived accordingly to a single row having.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic, as taught by BUSJAEGER et al (Fig. 2, paragraph [0077]).
  One of the ordinary skill in the art would have been motivated to make this modification so that the derived data is associated with the time identifier and is stored in a different table and doing so, would enhance user convenience such as, the user would know the exact time period of the particular derived data instead of going through the entire raw data set.

Regarding dependent claim 11, EGAMI et al and Sekar teach, the method of claim 10. 
Sekar further teaches, … the derived data and the timing identifier … (Col 12 Lines 49-55 Fig. 7 (36) “the plurality of metrics catalog 133 can be the plurality of composite data. For example, the line items like sales and revenue are summarized over week, month, quarter etc., and sliced and diced by the attributes such as store, product, region etc.)”
EGAMI et al and Sekar fails to explicitly teach, wherein the method further comprises generating a new database table including the derived data … and storing the storing the new database table via one or more SQL commands.
BUSJAEGER; Benjamin (US 20200250172 A1)  teaches, wherein the method further comprises generating a new database table including the derived data … and storing the storing the new database table via one or more SQL commands (Paragraph [0077] “all of the events 215 are associated with the same agg_id, "072855," and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (i.e., the plurality of records are read from first table and the derived data is written in a second table) and the events entered in the events table are associated with timestamps as taught in Paragraph [0107]. [0102] teaches, number of events are predefined or configured to a period of time (e.g., up to a predefined or configurable threshold) may be batched and are derived accordingly to a single row).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic, as taught by BUSJAEGER et al (Fig. 2, paragraph [0077]).
  One of the ordinary skill in the art would have been motivated to make this modification so that the derived data is associated with the time identifier and is stored in a different table and doing so, would enhance user convenience such as, the user would know the exact time period of the particular derived data instead of going through the entire raw data set.

Regarding dependent claim 12, EGAMI et al, Sekar and BUSJAEGER et al teach, the method of claim 11. 
Sekar further teaches, wherein the method further comprises generating a new data field that is not included in the plurality of records which identifies a total count of the derived data,… (Col 12, 13 Lines 1-5 (37) “The business intelligence block module 140 contain input and output parameters. The business intelligence block module 140 comprises external keys, link identifications, pointers to connect to, comment threads, issue escalation, action items tracking, milestones specific to the metrics catalog definition module 132” (i.e., storing a data field corresponding to comment threads, issue escalation, action items tracking, milestones specific to the metrics is adding/creating/generating new data field that is not used in generating the derived data). 
BUSJAEGER et al further teaches, …and store the new data field within the new database table (Paragraph [0077] “all of the events 215 that are associated with the same agg_id, "072855," “(Examiner interprets events table as first table) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table). i.e., the plurality of records are read from first table and the derived data is written in a second table).

Regarding dependent claim 14, EGAMI et al and Sekar teach, the method of claim 8. 
BUSJAEGER et al further teaches, wherein the method further comprises storing the received information about the user within a stream of a topic associated with the user and the deriving comprises deriving the derived data from accumulated data of the user stored in the stream of the topic (Paragraph [0088] The individual instances of the web tier 401 (or individual instances of the event processors 404) and individual instances of the stream tier 402 (i.e., the processor is further configured to store the received information about the user to a stream of a topic associated with the user). (or individual instances of the aggregate processors 405) are implemented as one or more app servers 100, one or more virtual machines (VMs) operating on one or more app servers 100, and/or one or more application containers running in one or more VMs or on a host platform of the app servers 100. [0087] each instance of the stream tier 402 includes a respective aggregate processor 405 that aggregates events 215 in the event log 205 into an aggregation table 207 (i.e., deriving/aggregating the data from accumulated data). In FIG. 5, each instance of the web tier 401 includes a respective aggregate processor 405 that processes requests received from external services/systems 210, and provides aggregate states 208 to the requesting service 210).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is further configured to store the received information about the user to a stream of a topic associated with the user and derive the derived data from accumulated data of the user stored in the stream of the topic, as taught by BUSJAEGER et al (Paragraph [0104]).
  One of the ordinary skill in the art would have been motivated to make this modification by pre-computing the aggregate state 208 in this way provides querying clients (e.g., user systems 12) with a relatively high throughput read through record 208. This is because the clients do not have to query the event log 205 to read individual events 215 and compute the aggregate state, as is the case with conventional event sourcing technique as taught by BUSJAEGER et al (Paragraph [0073]).

Regarding dependent claim 16, EGAMI et al and Sekar teach, the non-transitory computer-readable medium of claim 15. 
Sekar further teaches, … the derived data and the new timing identifier …(Col 12 Lines 49-55 Fig. 7 (36) “the plurality of metrics catalog 133 can be the plurality of composite data. For example, the line items like sales and revenue are summarized over week, month, quarter etc., and sliced and diced by the attributes such as store, product, region etc.)”
EGAMI et al and Sekar fails to explicitly teach, wherein the reading comprises reading the plurality of records from a first topic and writing the derived data … to a second topic.
BUSJAEGER; Benjamin (US 20200250172 A1)  teaches, wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic (Paragraph [0077] “all of the events 215 are associated with the same agg_id, "072855," “(Examiner interprets events table as first topic) “and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (Examiner interprets inventory aggregate table as second topic). i.e., the plurality of records are read from first table/first topic and the derived data is written in a second table/second topic) and the events entered in the events table/first topic are associated with timestamps as taught in Paragraph [0107]. [0102] teaches, number of events are predefined or configured to a period of time (e.g., up to a predefined or configurable threshold) may be batched and are derived accordingly to a single row).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is configured to read the plurality of records from a first topic and write the derived data …to a second topic, as taught by BUSJAEGER et al (Fig. 2, paragraph [0077]).
  One of the ordinary skill in the art would have been motivated to make this modification so that the accumulated data is written in one table and the derived data is associated with the time identifier and is stored in a different table and doing so, would enhance user convenience such as, the user would not overwrite the existing data and also would know the exact time period of the particular derived data instead of going through the entire raw data set.

Regarding dependent claim 18, EGAMI et al, Sekar and BUSJAEGER et al teach, the non-transitory computer-readable medium of claim 17. 
Sekar further teaches, … the derived data and the timing identifier …(Col 12 Lines 49-55 Fig. 7 (36) “the plurality of metrics catalog 133 can be the plurality of composite data. For example, the line items like sales and revenue are summarized over week, month, quarter etc., and sliced and diced by the attributes such as store, product, region etc.)”
EGAMI et al and Sekar fails to explicitly teach, wherein the method further comprises generating a new database table including the derived data … and storing the storing the new database table via one or more SQL commands.
BUSJAEGER; Benjamin (US 20200250172 A1)  teaches, wherein the method further comprises generating a new database table including the derived data … and storing the storing the new database table via one or more SQL commands  (Paragraph [0077] “all of the events 215 are associated with the same agg_id, "072855," and the events 215 with agg_id "072855" have been aggregated up to SN 5 in a single record 208 in the inventory aggregate table 207” (i.e., the plurality of records are read from first table and the derived data is written in a second table) and the events entered in the events table are associated with timestamps as taught in Paragraph [0107]. [0102] teaches, number of events are predefined or configured to a period of time (e.g., up to a predefined or configurable threshold) may be batched and are derived accordingly to a single row).

Regarding dependent claim 20, EGAMI et al and Sekar teach, the non-transitory computer-readable medium of claim 15. 
BUSJAEGER et al further teaches, wherein the method further comprises storing the received information about the user within a stream of a topic associated with the user and the deriving comprises deriving the derived data from accumulated data of the user stored in the stream of the topic (Paragraph [0088] The individual instances of the web tier 401 (or individual instances of the event processors 404) and individual instances of the stream tier 402 (i.e., the processor is further configured to store the received information about the user to a stream of a topic associated with the user). (or individual instances of the aggregate processors 405) are implemented as one or more app servers 100, one or more virtual machines (VMs) operating on one or more app servers 100, and/or one or more application containers running in one or more VMs or on a host platform of the app servers 100. [0087] each instance of the stream tier 402 includes a respective aggregate processor 405 that aggregates events 215 in the event log 205 into an aggregation table 207 (i.e., deriving/aggregating the data from accumulated data). In FIG. 5, each instance of the web tier 401 includes a respective aggregate processor 405 that processes requests received from external services/systems 210, and provides aggregate states 208 to the requesting service 210).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sekar et al by providing wherein the processor is further configured to store the received information about the user to a stream of a topic associated with the user and derive the derived data from accumulated data of the user stored in the stream of the topic, as taught by BUSJAEGER et al (Paragraph [0104]).
  One of the ordinary skill in the art would have been motivated to make this modification by pre-computing the aggregate state 208 in this way provides querying clients (e.g., user systems 12) with a relatively high throughput read through record 208. This is because the clients do not have to query the event log 205 to read individual events 215 and compute the aggregate state, as is the case with conventional event sourcing technique as taught by BUSJAEGER et al (Paragraph [0073]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164